DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 2/28/2022, with respect to rejection of claims 1-7, 9-13, 15 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 1-7, 9-13, 15 under 35 U.S.C. § 112(b)  has been withdrawn. 

Election/Restrictions
Claims 1-13, 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/1/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a multi-layer composite functional separator comprising, among other things, a Layer A and Layers B, C and D sequentially attached to either or both sides of Layer A, wherein Layer B is a porous structure layer composed of inorganic compound or high temperature resistant polymer, Layer C is a porous layer composed of polymer microspheres with temperature-induced expansion characteristics, and Layer D is a porous layer composed of thermoplastic resin.
The closest prior art is considered to be Hennige et al. (US 2005/0221165) which discloses a separator based on a ceramic layer applied to a porous carrier and applying a coating with shutdown particles on the ceramic layer ([0012]-[0013]); Yoshida et al. (US 2001/0005560) which discloses a separator comprising first and second porous layers and a third porous layer comprising a thermoplastic resin (Title, Abstract, [0022], [0025], [0029]); and Anandan et al. (US 2014/0272489) which discloses a shutdown layer including composite microspheres ([0028], Fig. 6).  Even though each of the closest prior art may disclose each of the claimed layers individually, they fail to teach, suggest or render obvious sequentially employing a Layer B composed of inorganic compound or high temperature resistant polymer, a Layer C composed of polymer microspheres and a Layer D composed of thermoplastic resin, in this order, on either or both sides of a Layer A as recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/9/2022